Exhibit 10.1
2010 AMENDMENT TO
DEFERRED COMPENSATION PLAN
OF THE FEDERAL HOME LOAN BANK OF DALLAS
FOR DEFERRALS EFFECTIVE ON JANUARY 1, 2005
     Pursuant to the authority granted to the Board of Directors of Federal Home
Loan Bank of Dallas, under Section 8.02 of the Deferred Compensation Plan of the
Federal Home Loan Bank of Dallas for Deferrals Effective on January 1, 2005 (the
“Plan”), the Plan is hereby amended as follows:
I.
     Article III of the Plan shall be amended to add a new Section 3.07 that
provides as follows:
     “3.07 Investment Election. The Participant shall make an initial investment
election as to which of the specific mutual funds listed on the FHLB Dallas Fund
Array he/she wishes to have the deferral contributions, and the Bank’s matching
contribution (if any) invested. This investment election shall carry forward
from one Plan Year to the next and remain in effect until such time as changed
by the Participant.
     If no investment election is received, a Participant’s deferrals and any
matching Bank contributions shall be invested in the Plan’s designated default
fund.”
II.
     Article IV, Section 4.01 of the Plan shall be amended and restated in its
entirety to provide as follows:
     “4.01 Bank Contributions. For each Plan Year, the Bank shall make an
addition to each Participant’s Benefit Account of a monthly contribution in an
amount based on the following schedule:

             
 
  1st year of Service   =   no Bank match
 
           
 
  2nd and 3rd years of Service   =   100% match on first 3% of monthly salary
 
          contributed to the Plan reduced by 3% of the
 
          Participant's monthly eligible compensation,
 
          as defined under the Qualified Plan. (100%
 
          match on first 5% of monthly of salary
 
          contributed to the Plan, if employed on or
 
          after January 1, 2007 and without prior
 
          Pentegra DB Pension Plan benefit service,
 
          reduced by 5% of the Participant's monthly
 
          eligible compensation, as defined under the
 
          Qualified Plan.)

 



--------------------------------------------------------------------------------



 



             
 
  4th and 5th years of Service   =   150% match on first 3% of monthly salary
contributed to the Plan reduced by 4.5% of the Participant’s monthly eligible
compensation, as defined under the Qualified Plan. (150% match on first 5% of
monthly of salary contributed to the Plan, if employed on or after January 1,
2007 and without prior Pentegra DB Pension Plan benefit service, reduced by 5%
of the Participant’s monthly eligible compensation, as defined under the
Qualified Plan.)
 
           
 
  6 or more years of Service   =   200% match on first 3% of monthly salary
contributed to the Plan reduced by 6% of the Participant’s monthly eligible
compensation, as defined under the Qualified Plan. (200% match on first 5% of
monthly of salary contributed to the Plan, if employed on or after January 1,
2007 and without prior Pentegra DB Pension Plan benefit service, reduced by 5%
of the Participant’s monthly eligible compensation, as defined under the
Qualified Plan.)

The Bank will make the above-referenced matching contribution with respect to
each Participant except to the extent prohibited or limited by law in which case
no such contribution shall be made and any matching contributions previously
made which are prohibited or limited by such law shall be forfeited and returned
to the Bank. The amount of the matching Bank contribution added to the
Participant’s Benefit Account is solely dependent on the Participant’s length of
Service.”
III.
     Article VIII of the Plan is hereby amended to add a new Section 8.11 that
provides as follows:
     “8.11 Construction. It is intended that this Plan complies with
Section 409A of the Internal Revenue Code; therefore, in the event a Plan
definition or provision is determined to be ambiguous, it shall be interpreted
so as to comply with Section 409A.”

 



--------------------------------------------------------------------------------



 



     The effective date of this 2010 Amendment to the Deferred Compensation Plan
of the Federal Home Loan Bank of Dallas for Deferrals Effective on January 1,
2005 shall be July 22, 2010.
     Executed this 22nd day of July, 2010.

           
FEDERAL HOME LOAN BANK OF DALLAS
      By:   /s/ Timothy J. Heup, Sr. VP       Corporate Officer             

         
ATTEST:
  /s/ Brehan Chapman    
 
       
 
  Corporate Secretary    

 